PER CURIAM.
Appellant was charged with sale of marijuana; possession of marijuana; possession of opium; possession of cocaine; possession of amphetamines; and sale of drug paraphernalia. Appellant pled guilty to the first count of sale of marijuana and the State nolle prossed the remaining counts. *828The attorney for the State read a statement of the facts into the record with no objection by the appellant, and the court determined that the plea was voluntarily made with full realization of the consequences.
Counsel for appellant filed an Anders brief, stating that the record indicates that appellant was advised of his constitutional rights as specified in Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969), and that he could find no reversible error.
We agree and affirm.
SPECTOR, Acting C. J., and BOYER and McCORD, JJ., concur.